MEMORANDUM **
Ervin Charles St. Amand, formerly a California state prisoner, appeals pro se the district court’s judgment dismissing his action with prejudice pursuant to Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) for failure to obey an order to file a third amended complaint that complied with Federal Rule of Civil Procedure 8(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion and affirm. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996); see also Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir.1996) (stating that interlocutory orders are not appealable after dismissal under Rule 41(b) for failure to comply with court order).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.